          Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x

ERIC S. BRITTAIN, KAELA MEI-CHEE
CHAMBERS, JULIAN CALLAGHAN, JOANNA
CHRISTINA CORTEZ, ANTHON SERTEL
DEAN, ANTONIO RATTES DE FARIAS,
CAITLIN FERRELL, KATHRYN MILLER,
GRACE A. PHILIPS, BRADLEY M. PITTS, AVA
RAVICH, ANA I. DOW SILVA, JACLYN E.
TODD, DONOVAN TOLLEDO, and RICARDO J.
VARONA, on behalf of themselves and all others
similarly situated,
                                 Plaintiffs,

                -against-

TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.
                In this action, students enrolled in Columbia University’s Graduate School of the

Arts seek tuition refunds for course work that was not conducted in person because of the

COVID-19 pandemic. The fifteen students who are plaintiffs in this putative class action were

pursuing a master’s degree in fine arts (“MFA”), with specializations in either visual art, sound

art, or film. Due to the pandemic, defendant Trustees of Columbia University in the City of New

York (“Columbia” or the “University”) suspended much of the studio-based in-person course

work and transition it to online platforms. Plaintiffs assert claims against the University for

breach of contract and unjust enrichment.

                After Columbia filed a Pre-Motion letter seeking leave to move to dismiss the

claims asserted (Doc 14), plaintiffs filed an Amended Complaint on January 21, 2021 (Doc 18).
         Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 2 of 21




On February 22, 2021, Columbia moved to dismiss the action entirely based on the Amended

Complaint’s failure to state a claim for relief, Rule 12(b)(6), Fed. R. Civ. P (Doc 19). On July

12, 2021, Plaintiff filed a Second Amended Complaint (“SAC”), identical to the first except for

the addition of two additional plaintiffs enrolled in the Sound Art program (Doc 38). At

Columbia’s request, the outstanding motion will be deemed to be addressed to the substantially

identical Second Amended Complaint (Doc 39). For the reasons explained below, the motion

will be granted in part and denied in part.

BACKGROUND

               The fifteen plaintiffs in this action were enrolled in Columbia’s Graduate School

of the Arts for the Spring 2020 term, at the onset of the COVID-19 pandemic. (SAC at ¶ 2.) Six

were pursuing an MFA in the school’s Visual Arts program, a two-year course of study. (Id. at ¶

27.) Two were pursuing an MFA in the school’s Sound Art program, also a two-year course of

study. (Id. at ¶ 28.) The other seven were pursuing an MFA in the school’s Film program, a

three-to-five-year course of study. (Id. at ¶ 29.) Tuition for these programs at the time was

$32,558 per semester. (Id. at ¶ 32.) According to plaintiffs, the high cost of tuition was justified

by the physical access to facilities and equipment granted to students throughout their

enrollment. (Id.) Specifically, students enrolled in the Visual Arts and Sound Art programs

received access to “highly specialized studio spaces” to produce their work. (Id. at ¶ 34.) These

studios housed much of the equipment that students used to create their works and served as a

meeting place for discussions with professors and critiques by visiting artists. (Id.) In addition,

Film students were given access to audition and rehearsal spaces to produce and film their

projects with professional equipment. (Id.)

               Much of the curricula for these programs revolved around projects produced in



                                                -2-
            Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 3 of 21




campus facilities with University-supplied equipment. The Visual Arts “core” curriculum was

composed of four components: Graduate Studio, Group Critique, Artist Mentorship, and a

Visiting Artist Lecture Series. (SAC, Ex. A (“Visual Arts Handbook”) at 8.) Each component

took place, at least partially, in the student’s studio, with the Graduate Studio largely devoted to

the critique and development of the student’s studio practice. (Id.) The Sound Art program had

similar Graduate Studio, Visiting Artist Lecture Series, and mentorship components, though it

also included several theory-oriented classes taught in classrooms. (SAC, Ex. B (“Sound Art

Handbook”).) Both the Visual Arts and Sound Art programs also involved public expositions.

The Visual Arts program included a First Year Show to be held at an on-campus art center, an

Open Studios program where second-year students would invite the public to visit their studios,

and a Thesis Exhibition where second-year students would present their works to the public.

(SAC at ¶ 62.) The Sound Art program also included a Thesis Project presented publicly. (SAC

at ¶ 80.)

                The Film program was structured slightly differently. (SAC, Ex. C (“Film

Handbook”).) The first two years of the program were composed of several film-specific

courses. During these first two years, each student was required to complete several short films

as well. (Id. at 14; SAC at ¶ 105.) After the first two years, students began “Thesis Work”

which lasted for up to two years and consisted largely of hands-on filmmaking (either directing,

screenwriting, or producing), and the production of several short films or screenplays. (Film

Handbook at 6.) In order to create these screenplays and films and complete their degrees,

students utilized production and editing equipment rented from the School of the Arts Production

Center. (Id. at 14.) The Film Handbook details the reservation process, and explains where

students could obtain support to plan other aspects of their films, such as budgeting, casting, and



                                                -3-
         Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 4 of 21




film locations, and where they could access post-production tools and editing software.

               On March 17, 2020, with the realization of the rising number of COVID-19 cases,

Columbia suspended its in-person operations, moved all teaching online, and revoked access to

campus studios, equipment, labs, shops, and storage facilities. (SAC at ¶¶ 94, 96.) Studio

access, lab access, and equipment access for MFA students was revoked, and all studio projects

were suspended. (Id. at ¶ 96.) The public expositions for the Visual Arts and Sound Art students

were “indefinitely postponed” and the University announced that it would not hold the Open

Studios program for the following Fall 2020 term. (Id. at ¶¶ 96, 100.) The University’s

Production Center and Digital Media Center also closed entirely, precluding film students from

filmmaking activities. (Id. at ¶¶ 108–09.) Plaintiffs do not argue that this decision was ill-

advised; in fact, they acknowledge that these steps “may have been necessary” and that nearly all

colleges and universities across the nation did the same. (Id. at ¶¶ 93, 111.) Indeed, on March

18, 2020, Governor Cuomo issued an executive order mandating that all non-essential businesses

reduce in-person activities by 50 percent, increasing this to 100 percent four days later. N.Y.

Exec. Order Nos. 202, 202.6, 202.8 (Mar. 7, 18, 20, 2020).

               Plaintiffs contend that without access to the studios, equipment, and in-person

activity integral to their MFA program, Columbia’s decision to shutter in-person activity

“destroyed the value of the education” that they paid for. (SAC at ¶ 111.) They argue that the

handbooks and other materials distributed to students made specific promises regarding an in-

person education, and having received something substantially different, they are entitled to a

refund of the tuition and fees paid, as well as damages. In response, Columbia asserts that the

program handbooks did not provide a specific promise of an in-person education with public

expositions and equipment access. It also argues that, because plaintiffs do not allege that the



                                                -4-
          Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 5 of 21




University acted in bad faith, it cannot be liable for breach.

RULE 12(b)(6) STANDARD

                Rule 12(b)(6) requires a complaint to “contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In assessing

the sufficiency of a pleading, a court must disregard legal conclusions, which are not entitled to

the presumption of truth. Id. Instead, the Court must examine the well-pleaded factual

allegations, which are accepted as true, and “determine whether they plausibly give rise to an

entitlement to relief.” Id. at 678–79. “Dismissal is appropriate when ‘it is clear from the face of

the complaint, and matters of which the court may take judicial notice, that the plaintiff’s claims

are barred as a matter of law.’ ” Parkcentral Global Hub Ltd. v. Porsche Auto. Holdings SE, 763

F.3d 198, 208–09 (2d Cir. 2014) (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir.

2000)).

DISCUSSION

                        A. So-Called “Educational Malpractice”

                New York courts are hesitant to entertain actions that “ask the Court to involve

itself in the subjective professional judgements of trained educators.” Gally v. Columbia Univ.,

22 F. Supp. 2d 199, 207 (S.D.N.Y. 1998). Because such cases rest on the “sound judgment of

the professional educators who monitor the progress of their students on a regular basis,” “courts

have quite properly exercised the utmost restraint in applying traditional legal rules to disputes

within the academic community.” Olsson v. Board of Higher Ed., 49 N.Y.2d 408, 413 (1980)

(citation and internal quotation marks omitted); see also Donohue v. Copaigue Union Free

School Dist., 47 N.Y.2d 440, 444–45 (1979) (“To entertain a cause of action for ‘educational



                                                  -5-
         Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 6 of 21




malpractice’ would require the courts not merely to make judgments as to the validity of broad

educational policies a course we have unalteringly eschewed in the past but, more importantly, to

sit in review of the day-to-day implementation of these policies.”)

                The rare instances where courts have entertained actions that appear on their face

to be of the sort forbidden by this “educational malpractice” doctrine are where the educational

institution is alleged to have acted arbitrarily, capriciously, or in bad faith, thereby breaching the

implied contract with its students. See, e.g., Sofair v. State Univ. of New York Upstate Med.

Center Coll. of Medicine, 54 A.D.2d 287, 290 (4th Dep’t 1976). This is because “the essence of

the implied contract [with a student] is that an academic institution must act in good faith in its

dealings with its students.” Olsson, 49 N.Y.2d at 414; see also Keles v. New York Univ., No.

91-cv-7457, 1994 WL 119525, at *6 (S.D.N.Y. April 6, 1994) (“implicit in the University’s

general contract with its students is a right to change the University’s academic degree

requirements if such changes are not arbitrary and capricious.”) Absent a bad faith allegation,

“[w]hen a university . . . acts within its jurisdiction, not arbitrarily but in the exercise of an

honest discretion based on facts within its knowledge that justify the exercise of discretion, a

court may not review the exercise of discretion.” Carr v. St. John’s Univ., New York, 17 A.D.2d

632, 634 (2d Dep’t 1962).

                This deference does not mean that a claim for breach of contract can never be

maintained against a university. As Judges Wood and Engelmayer have explained, “[m]any

enforceable promises by a university or school do not entail forbidden inquiries . . . where a

contract has promised the student ‘specified services’ which the university has failed to provide,

a claim may lie.” Goldberg v Pace Univ., No. 20-cv-3665, __ F. Supp. 3d __ 2021 WL 1565352,

at *5 (Engelmayer, J) (quoting Paladino v. Adelphi Univ., 89 A.D.2d 85, 92 (2d Dep’t 1982)).



                                                  -6-
           Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 7 of 21




“If a contract with a university provides for ‘certain specified services,’ such as a ‘designated

number of hours of instruction,’ and the university fails to satisfy that obligation, ‘a contract

action with appropriate consequential damages might be viable.’ ” Hassan v. Fordham Univ.,

No. 20-cv-3265, __ F. Supp. 3d __, 2021 WL 293255, at *3 (Wood, J) (quoting Paladino, 89

A.D.2d at 92). Actions based on an academic institution’s promise to provide specific services

raise questions of basic contract law and do not intrude on an institution’s academic judgments in

the areas of admissions, grading, satisfaction of degree requirements or hiring and promotion of

faculty.

                 Though the SAC makes references to the “value” of the MFA degree, see SAC at

¶¶ 98, 111, plaintiffs are not asking the Court to substitute its judgment for that of professional

educators. Rather, they ask the Court to evaluate statements in the various MFA handbooks, to

assess whether the University made and breached any promises. The Complaint does not require

the Court to evaluate whether Columbia acted appropriately in suspending classes, whether

remote teaching methods were acceptable, or whether the degree conferred upon plaintiffs was

without value. The question presented on the motion is whether the plaintiffs have plausibly

alleged that University entered into an implied in fact contract to provide in-person teaching

consisting of studio and equipment access, and whether, in transitioning to remote learning, the

University breached this contract.1 See Hassan, 2021 WL 293255, at *3–4; In re Columbia

Tuition Refund Action, __ F. Supp. 3d__, 2021 WL 790638, at *3 (S.D.N.Y. Feb. 26, 2021)

(Furman, J); Zagoria v. New York Univ., No. 20-cv-3610, 2021 WL 1026511, at *3 (S.D.N.Y.



1
 Under New York law, a contract may be implied in fact from the actions of the parties. Such a contract is no less
binding than a written contract. See Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of New Jersey, Inc.,
448 F.3d 573, 582 (2d Cir. 2006) (citing Jemzura v. Jemzura, 36 N.Y.2d 496, 503–04 (1975)). The University does
not contest the existence of a contract with its MFA students—only the terms of this contract.



                                                       -7-
         Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 8 of 21




Mar. 17, 2021) (Daniels, J); Goldberg, 2021 WL 1565352, at *6 (all holding the same).

                       B. Breach of Contract

               To establish a claim for breach of contract, the plaintiff must allege “the existence

of a contract, the plaintiff’s performance thereunder, the defendant’s breach thereof, and

resulting damages.” Second Source Funding, LLC v. Yellowstone Capital, LLC, 144 A.D.3d

445, 445–46 (1st Dep’t 2016); see also Johnson v. Nextel Commc’ns, Inc., 660 F.3d 131, 142

(2d Cir. 2011). Columbia does not contest the existence of a contract or performance by the

plaintiffs. Rather, it argues that plaintiffs have not identified specific University-made promises

that were breached—i.e., the substance of the contract. See Gally, 22 F. Supp. 2d at 207 (“[T]he

mere allegation of mistreatment without the identification of a specific breached promise or

obligation does not state a claim on which relief can be granted.”) In the alternative, Columbia

argues that even if specific promises were made and breached, a breach of contract action cannot

lie against an educational institution absent a showing of bad faith.

                       i.      The Complaint Alleges That Columbia Made
                               Specific Promises and the University Breached
                               Those Promises.

               The SAC alleges that Columbia breached its implied in fact contract to provide an

education consisting of “[h]ands-on learning and the creation of works of art or films. . . .” (SAC

at ¶ 33.) The SAC attaches and incorporates by reference the “handbook” that each MFA

program sent to its enrollees, which describe each program’s core curriculum, requirements,

electives, and the resources available to students. (SAC Exs. A-C.) It also attaches a studio

lease agreement between each Visual Arts MFA student and the University. (SAC – Ex. D.)

Under New York law, materials such as “bulletins, circulars and regulations made available to

the student” can form the terms of an implied in fact contract between the student and the



                                                -8-
          Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 9 of 21




university. Gally, 22 F. Supp. 2d at 206. But this does not mean that every piece of information

disseminated to students constitutes contractual terms between the university and its student

body. “General policy statements and broad and unspecified procedures and guidelines will not

suffice.” Nungesser v. Columbia Univ., 169 F. Supp. 3d 353, 370 (S.D.N.Y. 2016) (Woods, J).

“General promises about ethical standards . . . are far different from the types of specific

promises which have led to valid breach of contract claims against universities.” Gally, 22 F.

Supp. 2d at 207.

                  Columbia asserts that neither the SAC nor the materials it incorporates alleges any

specific and enforceable promise that the University made and breached. It correctly points out

that Judges Wood, Daniels, Furman, and Engelmayer have dismissed all or substantial portions

of similar COVID-19 tuition breach of contract actions for this reason. See Hassan, 2021 WL

293255, at *6–7; In re Columbia Tuition Refund Action, 2021 WL 790638, at *3; Goldberg,

2021 WL 1565352, at *8; Zagoria 2021 WL 1026511, at *4.2 But the SAC sets forth allegations

relating to the Visual Arts, Sound Art and Film programs that are quite different than those in the

cited cases.

                  The Visual Arts and Sound Art programs within Columbia’s MFA program are

fairly similar in that they had similarly styled courses and exhibitions surrounding work created

in a student’s individual studio. The Film program was structured differently, as the production

of film was not confined to an individual University-owned studio. For this reason, the Court

will consider the Visual Arts and Sound Art programs separately from the Film program to




2
 Plaintiffs in In re Columbia Tuition Refund Action, No. 20-cv-3208, purport to represent a class consisting of all
persons who paid tuition or fees on behalf of students enrolled in classes at Columbia University for the Spring 2020
semester. (Doc 42 (Second Amended Complaint), 20-cv-3208 at ¶ 68.) The putative class in this action consists
only of students pursuing MFA degrees. Of course, the putative classes in neither action have been certified and this
Court’s decision on the motion to dismiss relates solely to the claims of the fifteen individual plaintiffs.

                                                        -9-
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 10 of 21




determine whether, for each program, the SAC alleges “specifically designated and discrete

promises” that were made and subsequently breached. Ward v. New York Univ., No. 99-cv-

8733, 2000 WL 1448641, at *4 (S.D.N.Y. Sept. 28, 2000) (Casey, J).

                               a)     The Visual Arts and Sound Art Programs

               The SAC alleges that Columbia promised plaintiffs in both the Visual Arts and

Sound Art programs a “rigorously studio-based model of hands-on education.” (SAC at ¶¶ 39,

69.) The coursework focused on “research and experimentation in the studio and in other

specialized facilities” and “in-person studio visits and critiques.” Id. In support of these

allegations, the SAC attaches the 2019-2020 Visual Arts MFA Handbook and the 2019-2020

Sound Art MFA Handbook, (collectively the “Handbooks”). (SAC – Ex. A, Ex. B.) The

Handbooks span 31 and 16 pages respectively and begin with a description of program faculty

before delving into the curriculum. Reviewing the Handbooks in their entirety, the Court

concludes that the SAC plausibly alleges that Columbia made several specific promises to Visual

Arts and Sound Art students that were not performed.

               First, each Visual Arts and Sound Art student was assigned an individual studio

on Columbia’s campus. (SAC at ¶ 34.) The studios, as described in the SAC, were integral to

the programs—they were the main setting for each student’s design work, and served as the

location for meetings between the student and professors, critics, and peers. (Id. at 33–34.)

Students signed individual lease agreements with the University for their studios located on the

campus. (Id. – Ex. D.) The lease provides that “studio practice is vital” and that “studios may be

accessed 24 hours per day seven days per week, including during the winter break, spring break,

and summer break. . . .” (Id. – Ex. D at 1.) It specifies how students obtain studio keys and how

the studios are to be used and cared for. (Id.) It outlines how students can access the “Wood,



                                               - 10 -
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 11 of 21




Metal, and Ceramics Shops” and how to safely use equipment from these shops when working in

their studio. (Id. at 2–3.) Each student was required to sign and date the lease agreement and

provide a cell phone number, and, in turn, the University assigned each of them a specific studio.

The lease agreement contains no express term permitting Columbia to revoke a student’s right of

access under any circumstances.

               According to its Handbook, the Visual Arts program was composed of four main

“core” components: Graduate Studio, Group Critique, Artist Mentorship, and a Visiting Artist

Lecture Series. (Visual Arts Handbook at 11–12.) Each component, at least partially, was to

take place in the student’s studio. Graduate Studio consisted of “one studio visit each week on

Monday night with a full-time professor.” (Id. at 11.) The objective of Graduate Studio was for

students to “carry out individually-directed creative research” and “develop[] [their] studio

practice.” (Id.) Group Critique was “weekly group critique workshops” where “students expose

their work to their peers” for feedback. (Id.) The Visual Arts Handbook does not specify where

the workshops would take place, but each student’s work was created and stored in their studio.

The Artist Mentorships component was advertised as “a close and focused relationship . . .

between a core group of ten to fifteen students and their mentor . . . You will meet with both of

your Mentors each semester . . . Mentor weeks may include individual critiques, group critiques,

visits to galleries, other artist’s studios, museums. . . .” (Id. at 12.) The program’s description of

the Visiting Artist Lecture Series makes the plain assertion that “[e]ach visiting lecturer will

provide three individual 40-minute studio visits.” (Id.)

               The Handbook for the Sound Art program includes the same Graduate Studio

component. The Handbook describes it as consisting of “studio visits with guest artists, curators,

and other interesting people; group critiques and presentations of new work; as well as individual



                                                - 11 -
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 12 of 21




meetings with the program director. . . .” (Sound Art Handbook at 7.) It specified that when a

visiting critic was attending the Graduate Studio session, “[e]ach student . . . has a private 30

minute studio visit with our guest.” (Id.) Even the descriptions for the traditional theory-based

coursework in the program advertised “hands-on experimentation and demonstration” and

involved the use of “advanced audio production tools” that students were unlikely to possess at

home. (Id. at 8–9.)

               The Visual Art and Sound Art programs also promised students a thesis project in

their second-year, as the “culmination of the MFA Candidate’s course of study.” (Visual Arts

Handbook at 16; Sound Art Handbook at 9.) The Sound Art Handbook states that the thesis

project “must be publicly presented in the spring semester . . . this public presentation may take

the form of a group show, but depending on student needs and interests, other forms of

presentation are also possible.” (Sound Art Handbook at 9.) The project “must [include] some

physical aspect” with the work “ideally documented by an outside photographer/videographer. . .

.” (Id.) The Visual Arts Handbook does not detail the public expositions offered to students, but

the SAC alleges that second-year students were to participate in a “highly publicized, well-

attended” Thesis Exhibition and a “highly publicized” fall event where each student’s studio is

open to the public, called “Open Studios.” (SAC at ¶ 62.) First year students also are to partake

in a “professional public exhibition” called the “First Year Show.” (Id.)

               The allegations of the SAC and the materials which the SAC incorporates,

including the course descriptions in the Handbooks and the exemplar of the studio lease, meet

the requisite level of “certain specified services” to sustain a breach of contract action. Paladino,

89 A.D.2d at 92. Columbia’s Handbooks promised each arts student a program geared around

the physical creation of art. The Visual Arts Handbook states that each student “will have one



                                                - 12 -
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 13 of 21




studio visit each week,” “will work primarily with two full-time faculty,” and “will be assigned

two mentors” who would visit their studios and take them to museums and art shows. (Visual

Arts Handbook at 11–12 (emphasis added).) Plaintiffs allege that when in-person activity was

suspended, these meetings no longer happened and studio access was revoked. (SAC at ¶¶ 96–

98.) The Sound Art Handbook contained similarly definitive promises, such as “there will be

meetings with the Sound Art mentor artist” or “[f]undamental studio techniques will be explored

including soldering for building cables, microphones, and loudspeakers.” (Sound Art Handbook

at 7–8 (emphasis added).) According to plaintiffs, these promises also went unfulfilled. Each

student executed a lease agreement with the University for a studio that would be open 24 hours

a day, through all breaks in class scheduling. The SAC alleges that when in-person activity was

suspended, the studios were not open 24 hours a day. (SAC at ¶ 94.) The language in the

handbooks and studio lease constitute far more than “general statements of policy.” Ward, 2000

WL 1448641, at *4. Columbia promised a program geared around the hands-on creation of

physical work on the University campus. When it transitioned the program online, it allegedly

did not deliver this. Again, the students do not dispute that the University could not deliver what

it promised under pandemic conditions. The thrust of their claims is that the University cannot

keep the tuition payments for services it was unable to deliver.

               The foregoing descriptions of the allegations of the SAC and the materials it

incorporates stand in sharp contrast to the allegations in other cases that dismissed COVID-19

tuition refund cases on the grounds that the course materials creating the implied contract were

not sufficiently specific. In Hassan, the plaintiffs, university students, relied on a catalog

containing course descriptions and classroom locations. 2021 WL 293255, at *6. In Zagoria, the

student-plaintiffs relied on marketing and recruitment materials and a course description. 2021



                                                - 13 -
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 14 of 21




WL 1026511, at *4. Both actions were dismissed because the materials on which the plaintiffs’

relied did not “rise to the level of a specific promise to provide in-person educational services”

such that the school had “relinquished its authority to alter the method of academic instruction.”

Id. (quoting Baldridge v. New York, 293 A.D.2d 941, 943 (3rd Dep’t 2002)). Even in Goldberg,

where plaintiffs were themselves MFA students of Pace University, the materials (a course

catalog and advertisements) “tacitly presuppos[ed] and almost certainly envision[ed]” in-person

instruction, but fell short of stating that courses would be taught with only in-person meetings.

2021 WL 1565352, at *8–9.

               Columbia’s MFA handbooks and studio lease are akin to the materials relied upon

by district courts that have upheld contract-based pandemic-related tuition refund actions. See,

e.g., Bergeron v. Rochester Institute of Technology, No. 20-cv-6283, 2020 WL 7486682

(W.D.N.Y. Dec. 18, 2020) (Siragusa, J); Flatscher v. Manhattan School of Music, No. 20-cv-

4496, 2021 WL 3077500 (S.D.N.Y. July 20, 2021) (Failla, J). In Bergeron, R.I.T.’s promise of

access to the “finest laboratories, technology[,] and computing facilities” constituted a statement

specific enough to survive a motion to dismiss. 2020 WL 7486682, at *1. Following this

example, Flatscher sustained a breach of contract claim based on the Manhattan School of

Music’s description of itself as “a musical conservatory” and a course catalog featuring in-person

recitals and studio performances. 2021 WL 3077550, at *6. Columbia’s Visual Arts and Sound

Art MFA students expected to take classes that required the production and evaluation of art.

They anticipated, and in fact paid tuition money to facilitate, access to University materials and

facilities to produce and store this art. The course materials, along with the allegations that the

MFA program “could not be conducted as advertised or as required when Defendant moved its

classes online” are sufficient to survive a Motion to Dismiss. Flatscher, 2021 WL 3077550, at



                                                - 14 -
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 15 of 21




*6. See also Ford v. Rensselaer Polytechnic Inst., 507 F. Supp. 3d 406, 416 (N.D.N.Y. 2020)

(“What a student expects to receive in exchange for tuition money covers much more territory

than simply the right to take classes.”). Columbia’s motion to dismiss the breach of contract

claims will be denied.

                                b)      The Film Program

                  Though students in the Film program were not assigned individual studios, the

SAC’s incorporation of the Film Handbook nudges the plaintiffs’ claims over the plausibility

threshold. The SAC alleges that Columbia failed to provide plaintiffs enrolled in the Film

program with a “rigorous program of hands-on learning and skill development, involving actual,

professional-level film production.” (SAC at ¶ 82.) In support of these allegations, the SAC

attaches the Columbia MFA Film First Year Handbook. (SAC – Ex. C.)

                  The Film Handbook describes a program that revolved around the creation of

film. First and second year students were required to take 60 credits of coursework in classes

focused on directing, screenwriting, or producing. (Film Handbook at 8.) The Handbook does

not describe the courses beyond their titles. After the coursework was completed, students began

“Thesis Work,” and were able to choose to specialize in either directing, screenwriting, or

producing. Thesis Work involved close advisement with instructors as each student created

either “a thesis film of up to 25 minutes,” “an original screenplay,” or “a TV or new media thesis

package of at least 90 minutes of original pilots of new media writing.” (Id. at 9–10.) First year

students also were required to make several smaller films; the Handbook informs students that

they “will be making several smaller productions” called exercises, and that they “will be

completing two slightly bigger productions just after your Fall and Spring semesters finish. . . .”

(Id. at 16–17.)



                                                - 15 -
            Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 16 of 21




                 The remainder of the Film Handbook describes the various University resources

to which each student was entitled. It reads “As an MFA student at Columbia, you have access

to production and post-production resources, advisement, and tailored production education . . .

Production staff manages and provides equipment, post-production facilities, and Risk

Management insurance for all student productions.” (Id. at 12.) It describes the “Production

Center at Nash” as a facility that was open throughout the semester at proscribed hours, and

would rent equipment to students and train them in using it. (Id. at 14.) It describes the Digital

Media Center as each student’s “home-away-from-home” to edit their films and do other work.

(Id. at 15.)

                 Like the Visual Arts and Sound Art handbooks, the Film Handbook goes beyond

a simple listing of the date, time, and location of classes. Rather, it is the promise of a program

centered on the student’s film production or screenwriting, with access to film locations, film

equipment, editing equipment, and expert professors to instruct and critique. Columbia retains

the leeway to adjust the program as is needed; even removing certain classes or requirements and

adding substitutes is within their pedagogical expertise. But it must provide that which it

promised. Columbia was not at fault for shuttering on-campus facilities. But that does not mean

that it is entitled to keep the students’ tuition payments for undelivered services. When in-person

activity was shuttered, the Production Center at Nash and the Digital Media Center were closed.

(SAC at ¶ 108.) Film production and editing equipment was not available to students. (Id.)

Without this, plaintiffs could not produce films. (SAC at ¶ 109.) These allegations are more

than mere “quality and adequacy” complaints. Paladino, 80 A.D.2d at 92. Columbia promised a

curriculum built upon film produced by the students. It allegedly delivered something else

entirely.



                                               - 16 -
         Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 17 of 21




                         ii.      Columbia May Be Liable for Breach
                                  Absent an Allegation of Bad Faith.

                 Columbia next argues that even if plaintiffs can identify specific promises

incorporated into the implied contract, a breach of the contract is still not alleged absent a

showing of bad faith. Columbia posits that the bad faith requirement should be an implied term

of its contract with students. Plaintiffs do not contest that the SAC does not allege bad faith.

Rather, they argue that bad faith is not a requirement of every breach of contract action against

an educational institution. The Court agrees that there is no requirement under New York law

that bad faith be pled and proven before a University can be held liable for any and all breaches

of an agreement with its students.

                 Judges in this district have concluded that the bad faith requirement does not

apply where there is an allegation of specific contractual promises that have been breached. In re

Columbia, 2021 WL 790638, at *7 (Furman, J) (collecting cases).3 New York courts often

require a plaintiff to demonstrate bad faith or arbitrary action where the claim is based upon an

educational institution’s exercise of judgment or discretion in a matter concerning academic

standards. See, e.g., Matter of Susan M. v. New York Law School, 76 N.Y.2d 241, 246 (1990)

(“the determinations of educational institutions as to the academic performance of their students .

. . is limited to the question of whether the . . . determination was arbitrary or capricious,

irrational, made in bad faith or contrary to Constitution or statute.”). But inherent in the conduct

of the affairs of an educational institution—and known to the counterparty to the contract, i.e. the

student—are that educational judgments, including admissions, grading, course and degree



3
  Columbia relies upon Judge Wood’s opinion in Hassan, 2021 WL 293255, at *7–9 that appears to require a
showing of bad faith. In a subsequent opinion, Judge Wood adopted the reasoning of Judge Furman, finding the bad
faith requirement inapplicable. Hassan v. Fordham Univ., __ F. Supp. 3d __, 2021 WL 1263136, at *2 (S.D.N.Y.
Apr. 6, 2021).

                                                     - 17 -
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 18 of 21




requirements, will be made by the institution. This is an aspect of the so-called “educational

malpractice” doctrine discussed previously, see supra pages 5–7. “Matters involving academic

standards generally rest on the subjective judgment of professional educators . . . Though such

matters are subject to judicial scrutiny, the issue reviewed in such a case is whether the

institution has acted in good faith or its action was arbitrary or irrational.” Tedeschi v. Wagner

Coll., 49 N.Y.2d 652, 658 (1980) (citing Olsson, 49 N.Y.2d at 408).

               As Judge Furman noted, when confronted with the question of “whether an

educational institution breached a specific promise to provide discrete services” or, in other

words, a suit where deference to the educational institution is not warranted, courts “generally

have not inquired into whether the challenged decision was arbitrary or made in bad faith.” In re

Columbia, 2021 WL 790638, at *7. When the University’s own specific promises set forth in a

catalogue, handbook, brochure, or explicit contract are alleged to have been breached, there is no

educational judgment to which a court can or should defer.

               As the Court has already held, this breach of contract action is not based on

Columbia’s educational judgment in matters of academic standards. It is based on the terms of

an implied in fact contract between the University and its students. As such, there is no

requirement that the University acted in bad faith or an arbitrary manner.

                       iii.    Impossibility is Not a Defense at This Stage.

               Columbia next argues that its performance under the implied contract with

plaintiffs was impossible as of March 22, 2020, when Governor Cuomo’s executive orders

prohibited universities from holding in-person classes. First, this argument is not properly

adjudicated at this stage of litigation, before discovery and a fact record are developed. But even

disregarding this, the argument fails.



                                               - 18 -
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 19 of 21




               The remedy for impossibility, or its related and more applicable principle,

frustration of purpose, is rescission of the contract. See United States v. General Douglas

McArthur Senior Village, Inc., 508 F.2d 377, 381 (2d Cir. 1974) (“The common law of contract

excuses a party from performing his contractual obligations because of impossibility of

performance or frustration of purpose . . . discharge by reason of impossibility—as well as the

concomitant remedy (to the discharge) of rescission—enforces what can reasonably be inferred

to be the intent of the parties at the time of contract.”) (citation omitted). Though Columbia

argues that the contract was impossible to perform, it refuses to rescind the contract or refund the

money paid to it. Assuming frustration of purpose or impossibility of performance, Columbia

has not demonstrated that New York law allows it to simply keep the students’ money or offer

them a bespoke make-good remedy of its own choosing. See, e.g., Ross Univ. School of Med. v.

Brooklyn-Queens Health Care, 2012 WL 6091570, at *15 (E.D.N.Y. Dec. 7, 2012) (Mann,

M.J.); Univ. of Minnesota v. Agbo, 673 N.Y.S.2d 812, 813 (2d Dep’t 1998); Sokoloff v. Nat’l

City Bank of N.Y., 208 A.D. 627, 630 (1st Dep’t 1924); Flaster v. Seaboard Gage Corp., 61

N.Y.S.2d 152, 155–56 (N.Y. Sup. Ct. 1946).

               C. Unjust Enrichment

               Plaintiffs also bring a claim of unjust enrichment against Columbia, alleging that

in keeping tuition payments but not providing the promised facilities, teaching, activities, and

resources, the University was enriched at their expense.

               To state a claim for unjust enrichment, a plaintiff must allege “that (1) the other

party was enriched, (2) at that party's expense, and (3) that it is against equity and good

conscience to permit the other party to retain what is sought to be recovered.” Georgia Malone

& Co. v. Rieder, 973 N.E.2d 743, 746 (N.Y. 2012) (quoting Mandarin Trading Ltd. v.



                                                - 19 -
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 20 of 21




Wildenstein, 944 N.E.2d 1104, 1110 (N.Y. 2011)). When a plaintiff has asserted a claim based

upon a valid and enforceable contract, an unjust enrichment claim should be dismissed as

redundant. See TheECheck.com, LLC v. NEMC Fin. Servs. Grp. Inc., No. 16-cv-8722, 2017

WL 2627912, at *4 (S.D.N.Y. June 16, 2017) (Castel, J) (“Because the Court concludes that

[plaintiff] has demonstrated its entitlement to default judgment against NEMC on its breach of

contract claim, its motion for entry of default judgment on its unjust enrichment claim is denied

as duplicative.”). See also Clark-Fitzpatrick, Inc. v. Long Island R. Co., 516 N.E.2d 190, 193

(N.Y. 1987); Schultz v. Gershman, 68 A.D.3d 426, 427 (1st Dep't 2009) (“Plaintiffs’ unjust

enrichment cause of action is barred by the existence of the contract between the parties.”)

(citation omitted).

               Plaintiffs’ unjust enrichment claim “rest[s] on the same factual allegations as their

contract claims.” In re Columbia, 2021 WL 790638, at *9. It seeks the same remedy as the

breach of contract claims. Columbia does not contest that the implied in fact contract between

Columbia and plaintiffs governs the relationship between the University and its students. See D.

Mem. at 30 (“there can be no question that such an implied contract exists under New York law

and that it governs the student-university relationship.”). In the face of a valid and enforceable

contract, the quasi-contract claim of unjust enrichment should be dismissed. See Amable v. New

School, No. 20-cv-3811, 2021 WL 3173739, at *12 (S.D.N.Y. July 27, 2021) (Karas, J)

(“Because the Parties do not dispute that they shared a contractual relationship and because

Plaintiffs’ unjust enrichment claim is indistinguishable from [their] contract claim, the Court

dismisses the unjust enrichment claim.”) (citations and internal quotation marks omitted). See

also In re Columbia, 2021 WL 790638, at *9; Zagoria, 2021 WL 1026511, at *5; Goldberg, 2021

WL 1565352, at *11–12 (dismissing similar unjust enrichment claims for the same reasons).



                                               - 20 -
        Case 1:20-cv-09194-PKC Document 44 Filed 08/11/21 Page 21 of 21




CONCLUSION

              For the reasons stated above, Columbia’s motion to dismiss the SAC is

GRANTED in part and DENIED in part. Plaintiffs’ unjust enrichment claim is dismissed (Third

Claim for Relief). The breach of contract claims survive the motion to dismiss. The Clerk is

directed to terminate the motion (Doc 19).



              SO ORDERED.




Dated: New York, New York
       August 11, 2021




                                             - 21 -
